Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Prior Art Consideration
	The instant application is a continuation of U.S. Patent Application Serial Number 17/197,722, filed on March 10, 2021, now U.S. Patent No. 11,342,650. The Examiner notes that the prior art cited in the earlier application has been considered (which may, or may not, include any reference(s) cited on any information disclosure statement(s) filed with the instant application) - As per MPEP 2001.06(b), no separate citation of the prior art from the parent application is required.

As stated in section MPEP 2001.06(b):
If the application under examination is identified as a continuation, divisional, or continuation-in-part of an earlier application, the examiner will consider the prior art properly cited in the earlier application. See MPEP § 609 and MPEP § 719.05, subsection (II)(A), example J. The examiner must indicate in the first Office action whether the prior art in a related earlier application has been reviewed. Accordingly, no separate citation of the same prior art need be made in the later application, unless applicant wants a listing of the prior art printed on the face of the patent.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
	(i) With regard to claim 1 (line 2), the term "side wall" should be changed to the term --sidewall- in order to remain consistent with the preceding and subsequent claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe et al. (US 5,282,099) in view of Yamazaki (US 2009/0322625 A1).
As per claim 1, Kawagoe et al. (US 5,282,099) discloses a disk device (e.g., "HDD" - see Fig. 1) comprising: a housing (e.g., 10) comprising a sidewall (e.g., sidewall or rectangular body (11)), the sidewall (sidewall of 11) comprising a first through-hole (e.g., hole within sidewall of (11), through which interface connector (40) extends and is exposed outwardly of housing - e.g. see Fig. 1 and col. 3, ll. 14-16); a magnetic disk (e.g., 16) rotatably disposed in the housing (10) and surrounded by the sidewall (sidewall of (11)) in a radial direction (e.g., see Fig. 1); a flexible printed circuit (e.g., 36) electrically connected to the magnetic disk (16) (e.g., see, inter alia, col. 3, ll. 2-6 as well as col. 3, ll. 6-12); an insulator is provided (e.g., (40) is at least a "sound" insulator; alternatively, (40) is an interface connector that inherently includes the dielectric (insulator) portion of connector (40) in which the conductive electrical connector pins, male/female are provided - the electrical connector pins are and must be separated from each other by the dielectric of the interface connector); the insulator (e.g., dielectric portion of (40)) closes the first through-hole (by being placed therein - see Fig. 1); and a control board (e.g., including (30), (32),(34)) electrically connected to the flexible printed circuit (36), wherein the control board is supplied with power from outside of the housing (10) via a first connector (e.g., some of the electrical connectors of (40)). 
Additionally, as per claim 7, Kawagoe et al. (US 5,282,099) further discloses a disk device (e.g., "HDD" - see Fig. 1) comprising: a housing (e.g., 10) comprising a sidewall (e.g., sidewall or rectangular body (11)), the sidewall (sidewall of 11) comprising a first through-hole (e.g., hole within sidewall of (11), through which interface connector (40) extends and is exposed outwardly of housing - e.g. see Fig. 1 and col. 3, ll. 14-16); a magnetic disk (e.g., 16) rotatably disposed in the housing (10) and surrounded by the sidewall (sidewall of (11)) in a radial direction (e.g., see Fig. 1); a flexible printed circuit (e.g., 36) electrically connected to the magnetic disk (16) (e.g., see, inter alia, col. 3, ll. 2-6 as well as col. 3, ll. 6-12); an insulator (e.g., 30) on the sidewall (sidewall of (11) - see col. 2, ll. 59-62); and a control board (e.g., including (30), (32),(34)) electrically connected to the flexible printed circuit (36), wherein the control board is supplied with power from outside of the housing (10) via a first connector (e.g., some of the electrical connectors of (40)) (e.g., via a host computer - see col. 3, ll. 16-21).
Additionally, as per claims 5 and 11, Kawagoe et al. (US 5,282,099) further discloses a control IC (e.g., 34) on the control board (e.g., including (30), (32)),
As per claim 1, Kawagoe et al. (US 5,282,099) does not expressly disclose a wireless communication device comprising a first communication antenna inside the housing; and the control board being configured to receive a write command or a read command via the first communication antenna.
As per claim 7, Kawagoe et al. (US 5,282,099) does not expressly disclose a wireless communication device on sidewall, the wireless communication device comprising a first communication antenna; and the control board being configured to receive a write command or a read command via the first communication antenna.  
However, such wireless communication devices comprising first communication antennae inside and/or on a sidewall of an electronic housing, are well-known in the art.
As just on example, Yamazaki (US 2009/0322625 A1) discloses an analogous data device apparatus used within a computer, including a wireless communication device (e.g., 17) on sidewall (e.g., 19B) (or alternatively, on the inside of a housing (e.g., see paragraph [0036] and Figs. 3, 4) of a housing, the wireless communication device (17) comprising a first communication antenna (e.g., 34); and a control board (e.g., 41) being configured to interact externally via the first communication antenna. 
Additionally, as per claims 4 and 10, Yamazaki (US 2009/0322625 A1) further discloses a coaxial cable (e.g. see, inter alia, paragraph [0029]) connected to the first communication antenna (34).  
Given the express teachings and motivations, as espoused by Yamazaki (US 2009/0322625 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide a wireless communication device on sidewall (and inside the housing) that includes first communication antenna, to receive a write command or a read command via the first communication antenna (to the control board), in the manner taught and suggested by Yamazaki (US 2009/0322625 A1), including, as per claims 5 and 11, providing the control IC (e.g., 34) of Kawagoe et al. (US 5,282,099), as being connected to the first communication antenna via the coaxial cable (as taught by Yamazaki (US 2009/0322625 A1)), in order to further advantageously "enabl[e] the entire electronic apparatus to be made compact and light. Furthermore, since the space for the antennas 17 is minimized, a sufficient space for installing other electronic components can be secured to increase the degree of freedom of laying out the electronic components." See paragraph [0037] of Yamazaki (US 2009/0322625 A1).
Additionally, although as per claims 2 and 8, Kawagoe et al. (US 5,282,099) (in combination with Yamazaki (US 2009/0322625 A1)) does not explicitly show wherein the first connector is mounted on an outer surface of the control board, and/or as per claims 3 and 9, wherein the control board is connected to the flexible printed circuit via a second connector, Official notice is taken that providing (first) connectors as being mounted on an outer surface of the control board (as per claims 2 and 8), and/or as per claims 3 and 9, providing control boards as being connected to the flexible printed circuits via a (second) connector, is notoriously old and well known and ubiquitous in the art; such Officially noticed fact being capable of instant and unquestionable demonstration as being well-known.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to simply provide the first connector (of Kawagoe et al. (US 5,282,099) in combination with Yamazaki (US 2009/0322625 A1)) as being mounted on an outer surface of the control board (as per claims 2 and 8), and/or as per claims 3 and 9, provide the control board (of Kawagoe et al. (US 5,282,099) in combination with Yamazaki (US 2009/0322625 A1)) as being connected to the flexible printed circuit via a second connector, in order to provide quick, readily connectable standard electrical connections between electrical components/modules/boards within the electronic device of Kawagoe et al. (US 5,282,099) in combination with Yamazaki (US 2009/0322625 A1), as is well-known, established and appreciated in the art.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe et al. (US 5,282,099) in view of Yamazaki (US 2009/0322625 A1) as applied to claims 1 and 7, respectively, above, and further in view of Choe et al. (US 2018/0149536 A1).
See the description of Kawagoe et al. (US 5,282,099) in view of Yamazaki (US 2009/0322625 A1), supra.
As per claims 6 and 12, Kawagoe et al. (US 5,282,099) in view of Yamazaki (US 2009/0322625 A1) remain silent with respect to further comprising a second communication antenna which wirelessly communicates with the outside of the housing, wherein a frequency band of radio waves handled by the first communication antenna and a frequency band of radio waves handled by the second communication antenna are different from each other.  
Other functional antennae used in electronic apparatuses of the type disclosed by Yamazaki (US 2009/0322625 A1), in combination with Kawagoe et al. (US 5,282,099), are well-known in the art.
As one example, Choe et al. (US 2018/0149536 A1) discloses an analogous electronic device, wherein a second communication antenna (e.g., 150) is provided which wirelessly communicates with the outside of the housing, to perform a function that is completely independent from the function of the first antenna of Yamazaki (US 2009/0322625 A1) as used within Kawagoe et al. (US 5,282,099). 
Given the express teachings and motivations, as espoused by Choe et al. (US 2018/0149536 A1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide a second communication antenna (e.g., 150) which wirelessly communicates with the outside of the housing, to perform a function that is completely independent from the function of the first antenna of Yamazaki (US 2009/0322625 A1) as used within Kawagoe et al. (US 5,282,099), in order to advantageously "determine a resonance frequency of the interior cavity of the housing based on, at least partially, the reflected radio wave, and determine the pressure of the gas contained within the interior cavity of the housing based on, at least partially, the resonance frequency of the interior cavity of the housing." See abstract of Choe et al. (US 2018/0149536 A1).
Also, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the instant application, when combined with the antenna of Yamazaki (US 2009/0322625 A1) in combination with Kawagoe et al. (US 5,282,099), to ensure that a frequency band of radio waves handled by the first communication antenna and a frequency band of radio waves handled by the second communication antenna are different from each other, in order to simply avoid crosstalk/noise when utilizing the two antennae within the same device, as is well-known, established and appreciated in the art. 

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein disk drives and/or electronic apparatuses include wireless communication devices. 
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688